Order entered November 20, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-01305-CV

                              IN RE ERIC DRAKE, Relator

                Original Proceeding from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-19-05212-C

                                         ORDER
                        Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, relator’s October 28, 2019 petition for writ of

mandamus and November 12, 2019 amended writ of mandamus petition are DENIED. We

DENY AS MOOT relator’s October 28, 2019 “Emergency Motion to Stay Pending Writ of

Mandamus.”


                                                    /s/   LESLIE OSBORNE
                                                          JUSTICE